Exhibit 10.68
AMENDMENT NO. 3 TO THE
APPLIED MATERIALS, INC.
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
     APPLIED MATERIALS, INC., having adopted the Applied Materials, Inc. 2005
Executive Deferred Compensation Plan (the “Plan”) effective as of January 1,
2005, and having amended and/or restated the Plan on several occasions, hereby
again amends the Plan, as follows:
     1. Effective as of December 8, 2008, Section 1.11 is amended by deleting
the phrase “Global Executive Incentive Plan” therefrom and substituting the
phrase “Applied Incentive Plan” therefor.
     2. Effective as of January 1, 2005, the first sentence of Section 3.2 is
amended by deleting the word “last” therefrom.
     3. Section 3.7 is amended in its entirety to read as follows:
     “3.7 Deemed Investment of Accounts. Although no assets will be segregated
or otherwise set aside with respect to a Participant’s Account, the amount that
is ultimately payable to the Participant with respect to his or her Account
shall be determined as if such Account had been invested in such manner as the
Committee, in its sole discretion, may specify from time to time. The Committee,
in its sole discretion, shall adopt (and may modify from time to time) such
rules and procedures as it deems necessary or appropriate to implement the
deemed investment of the Participants’ Accounts. The exact amount to be credited
(or debited) as deemed earnings, gains or losses with respect to any
Participant’s Account will be determined by the Committee under such formulae as
the Committee, in its sole discretion, adopts from time to time.”
     4. The first sentence of Section 4.3 is amended by deleting the phrase
“crediting of deemed interest” therefrom and substituting the phrase “crediting
(or debiting) of deemed earnings, gains or losses” therefor.

 



--------------------------------------------------------------------------------



 



     5. The title of Section 5.8.4 is amended by deleting the word “Interest”
therefrom and substituting the word “Investment” therefor.
     6. The phrase “deemed interest” is deleted and the phrase “deemed earnings,
gains or losses” is substituted therefor everywhere it appears in the Plan.
     7. The phrase “credited with deemed interest” is deleted and the phrase
“credited (or debited) with deemed earnings, gains or losses” is substituted
therefor everywhere it appears in the Plan.
     8. Except as otherwise specified above, this Amendment No. 3 to the
restated Plan is effective as of January 1, 2010.
     In Witness Whereof, Applied Materials, Inc., by its duly authorized
officer, has executed this Amendment No. 3 to the restated Plan on the date
specified below.

            Applied Materials, Inc.
    Dated: April 26, 2010  By   /s/ Ron Miller         Ron Miller       
Corporate Vice President, Global Rewards     

2